Case 1:18-cv-24594-CMA Document 39 Entered on FLSD Docket 02/27/2019 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-24594-CIV-ALTONAGA/Goodman

  ELGIN HILLIARD, SR.,

          Plaintiff,
  v.

  CITY OF HIALEAH, et al.,

        Defendants.
  __________________________/

                       ORDER STRIKING NOTICE OF UNAVAILABILITY

          THIS CAUSE came before the Court on Plaintiff’s Notice of Unavailability [ECF No.

  34]. Neither the Local Rules nor the Federal Rules of Civil Procedure authorize a notice of

  unavailability, and the Court is unwilling to undertake the responsibility of keeping track of the

  whereabouts of parties or their counsel in every case before it. If a party wishes to move a

  hearing, trial, or other deadline set by the Court, an appropriate motion must be filed. A blanket

  motion for continuance or extension of time and/or for protective order that does not refer to a

  specific deadline, hearing or a trial date is also inappropriate. Therefore, it is hereby

          ORDERED AND ADJUDGED that the Notice of Unavailability [ECF No. 34] is

  STRICKEN.

          DONE AND ORDERED in Miami, Florida, this 27th day of February, 2019.



                                                            _________________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE

  cc:   counsel of record
